Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 27, 2017

                                       No. 04-16-00519-CV

                                         Loren BREWER,
                                             Appellant

                                                 v.

     SCHLUMBERGER TECHNOLOGY CORPORATION, Schlumberge, N.V. a/k/a
                 Schlumberger Limited and Jose Salazar Jr.,
                                Appellee

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 14-09-53692-CV
                          Honorable Richard C. Terrell, Judge Presiding

                                          ORDER
Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

           This court dismissed this appeal for want of jurisdiction because it appeared from the
record that not all parties were disposed of. Appellees have now filed a “Motion for Rehearing
or Clarification,” arguing the parties in question were never served and thus, were never parties.
Appellees further contend that although this court should not dismiss the appeal for want of
jurisdiction because the appeal is not final, we should dismiss the appeal for want of jurisdiction
because appellant’s notice of appeal is untimely. After reviewing appellees’ motion, we
ORDER appellant to file a written response to appellees’ Motion for Rehearing or Clarification
in this court on or before February 6, 2017, showing cause why we should withdraw our prior
opinion and judgment and render a new opinion and judgment dismissing the appeal for want of
jurisdiction because the notice of appeal is untimely.

           It is so ORDERED January 27, 2017.
                                                      PER CURIAM


ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court